Citation Nr: 1446777	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-03 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for amputation of the left ring and small fingers.

3.  Entitlement to service connection for degenerative joint disease of the left wrist.

4.  Entitlement to service connection for myofascial syndrome of the left elbow.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for a back disability.

8.  Entitlement to service connection for a bilateral ankle disability.

9.  Entitlement to service connection for bilateral hallux valgus.

10.  Entitlement to service connection for jungle rot of each foot.

11.  Entitlement to service connection for a stomach disability. 

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for folliculitis.

14.  Entitlement to service connection for a disability manifested by fatigue.

15.  Entitlement to service connection for a disability manifested by weight loss.

16.  Entitlement to service connection for a disability manifested by blackouts.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to April 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran indicated on his substantive appeal received in February 2012 that he wanted to testify at a videoconference hearing before a Veterans Law Judge.  Such a hearing was scheduled for June 2013, but the Veteran failed to report for it. However, in response to the March 2013 letter from the Board advising him of the date of the hearing, the Veteran requested that the hearing be rescheduled.  This statement was received at the RO in April 2013, and at the Board in August 2013.  A May 2013 letter from the RO to the Veteran informed him that his claim was certified to the Board.  The Veteran responded later that month and indicated that his niece, who was going to represent him, was going to be out of town on the day the hearing was scheduled.  The Board construes these statements, which were received prior to the date the hearing was scheduled, as a request to reschedule the hearing.  

The Board notes that videoconference hearings are scheduled by the AOJ.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the appellant for a videoconference hearing before a Veterans Law Judge.  He should be notified of the location, date and time of the hearing.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



